Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
On the previous action the Examiner proposed a way to amend claims to better the first and second retention rings as shown on Figures 5 to 7 of the Application in reference to the "bulge" of the cap the amendment would overcome the art of record and the Examiner has not seen that structure during the search.
The Attorney needed to discuss with the Applicant but if an agreement was reached the Examiner indicated that he would open to enter the claims on an Examiners amendment.
On 12/18/2020 the attorney contacted the Examiner indicating the willingness of the Applicant to accept the amendment. The Final text was approved by both parts on 12/22/2020.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Muth, Attorney for the Applicant, on 12/22/2020.
The application has been amended as follows:
Claim 1 will now read: 
1.	A rotary hammer adapted to impart axial impacts to a tool bit, the rotary hammer comprising:
a motor;
a spindle coupled to the motor for receiving torque from the motor, the spindle including a first retaining groove and a second retaining groove spaced from the first retaining groove;
a piston at least partially received within the spindle for reciprocation therein;
an anvil received within the spindle for reciprocation in response to reciprocation of the piston, the 
a bit retention assembly for securing the tool bit to the spindle, the bit retention assembly including 
a plurality of detent members movable rearward in unison from a forwardmost locking position to a rearmost insertion position in response to insertion of the tool bit within the spindle,
a biasing member configured to bias the detent members toward the locking position, 
a collar movable along the spindle in an axial direction between a first axial position and a second axial position, the collar having an annular wall at least partially defining a pocket, and
a ring insert molded with the collar such that the ring is fixed within the pocket;
wherein an inner surface of the ring radially constrains the detent members when the detent members are in the locking position and the collar is in the first axial position;
wherein a first end of the biasing member is received within the pocket when the detent members are in the locking position such that the first end of the biasing member is radially constrained by the annular wall;
a first retaining ring received within the first retaining groove of the spindle
a cap located at a front end of the spindle, the cap including a front portion defining a hole through which the tool bit extends when the tool bit is inserted within the spindle and a rear portion with a projection having a substantially rounded profile in the axial direction; and
a second retaining ring received within the second retaining groove of the spindle, the second retaining ring configured to engage the projection to retain the cap on the spindle,
wherein the cap is removable from the spindle,
wherein the first retaining ring is configured to prevent axial movement of the collar past the first axial position when the cap is removed from the spindle, and
wherein the projection of the cap is positioned between the first retaining ring and the second retaining ring when the cap is retained on the spindle.

Claims 22 and 23 are canceled.

New Claim 24 reads:

25.	A rotary hammer adapted to impart axial impacts to a tool bit, the rotary hammer comprising:
a motor;
a spindle coupled to the motor for receiving torque from the motor, the spindle including a first retaining groove and a second retaining groove spaced from the first retaining groove;
a bit retention assembly for securing the tool bit to the spindle, the bit retention assembly including 
a plurality of detent members movable rearward from a locking position to an insertion position in response to insertion of the tool bit within the spindle,
a biasing member configured to bias the detent members toward the locking position, 
a collar movable along the spindle in an axial direction between a first axial position and a second axial position, and
a ring fixed to the collar, wherein an inner surface of the ring radially constrains the detent members when the detent members are in the locking position and the collar is in the first axial position;
a first retaining ring received within the first retaining groove of the spindle and engageable with the collar to prevent axial movement of the collar past the first axial position;
a cap located at a front end of the spindle, the cap including a front portion defining a hole through which the tool bit extends when the tool bit is inserted within the spindle and a rear portion with a projection having a substantially rounded profile in the axial direction; and
a second retaining ring received within the second retaining groove of the spindle, the second retaining ring configured to engage the projection to retain the cap on the spindle,
wherein the cap is removable from the spindle,
wherein the first retaining ring is configured to prevent axial movement of the collar past the first axial position when the cap is removed from the spindle, and
wherein the projection of the cap is positioned between the first retaining ring and the second retaining ring when the cap is retained on the spindle.

Allowable Subject Matter
Claims 1 to 11, 15 to 19, 21 and 24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 and 24:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed rotary hammer adapted to impart axial impacts to a tool bit, the rotary hammer comprising: a motor; 
a spindle coupled to the motor for receiving torque from the motor, the spindle including a first retaining groove and a second retaining groove spaced from the first retaining groove;
a bit retention assembly for securing the tool bit to the spindle, 
a collar movable along the spindle in an axial direction between a first axial position and a second axial position, and a first retaining ring received within the first retaining groove of the spindle and engageable with the collar to prevent axial movement of the collar past the first axial position; 
a cap located at a front end of the spindle, the cap including a front portion defining a hole through which the tool bit extends when the tool bit is inserted within the spindle and a rear portion with a projection having a substantially rounded profile in the axial direction; and
a second retaining ring received within the second retaining groove of the spindle, the second retaining ring configured to engage the projection to retain the cap on the spindle,
wherein the cap is removable from the spindle,
wherein the first retaining ring is configured to prevent axial movement of the collar past the first axial position when the cap is removed from the spindle, and
wherein the projection of the cap is positioned between the first retaining ring and the second retaining ring when the cap is retained on the spindle.
Several references on the record disclose the use of rings to retain the cap, such as Buck (US 5954347) or to prevent axial movement of the collar past an axial position such as Frauhammer (US 2001/0008186). Even Takeuchi (US 2011/0290517) discloses the use of both, but the second retaining ring of Takeuchi is not received within a second retaining groove of the spindle and there is no projection having a substantially rounded profile in the axial direction between the rings. In general a similar projection as claimed is used to fit in a groove the spindle to retain the cap in place instead of a retaining ring as can be seen in Roelfs (US 2009/0277659), Wache (US 6241026) or Hahn (US 2003/0047888). No reference on the record discloses a first ring on a first groove configured to prevent axial movement of the collar past the first axial position, a second ring on a second groove 

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDUARDO R FERRERO/             Examiner, Art Unit 3731              

/ROBERT F LONG/             Primary Examiner, Art Unit 3731